      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 1 of 19




                              NOTICE OF REMOVAL
                 EXHIBIT A – AMENDED COMPLAINT




EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 7
      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 2 of 19




 1

 2

 3

 4

 5

 6
            IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                     IN AND FOR THE COUNTY OF KING

 8   MARLENA ROSS, on behalf of herself
     and others similarly situated,
 9                                                NO. 18-2-20277-9 SEA
                         Plaintiff,               AMENDED COMPLAINT FOR
10
                                                  DAMAGES AND FOR RULE
11         v.                                     23(b)(2) DECLARATORY AND
                                                  INJUNCTIVE RELIEF
12   PACIFIC MARITIME ASSOCIATION
     (“PMA”); SEATTLE JOINT PORT LABOR
13   RELATIONS COMMITTEE (“JPLRC”);
14   SSA TERMINALS, LLC.;

15                       Defendants.

16   INTERNATIONAL LONGSHORE AND
     WAREHOUSE UNION (ILWU) LOCAL
17   19,
18                    Intervenor-Defendant.
19

20         Plaintiff Marlena Ross alleges the following claims for sex discrimination,
21   pregnancy discrimination, and hostile work environment against Defendants
22   Pacific Maritime Association, Seattle Joint Port Labor Relations Committee,
23   and SSA Terminals, LLC.
24
                                       I. PARTIES
25
           1.1    Plaintiff Marlena Ross (“Ross”) is a citizen of the state of
26
     Washington. She has performed work for defendant Pacific Maritime
27

     AMENDED COMPLAINT - 1
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 8
      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 3 of 19




 1
     Association (“PMA”) and been employed by defendant in the state of
 2
     Washington as a longshore worker since 2006.
 3
           1.2    Defendant Pacific Maritime Association is a foreign association of
 4
     shipping and warehouse companies incorporated in the State of California and
 5
     operating in the ports of the State of Washington, including the ports of Tacoma
 6
     and Seattle. Defendant's Washington state registered agent is located in
 7
     Thurston County. Defendant employs longshore workers on behalf of its
 8
     members, shipping and warehouse companies.
 9
           1.3    Defendant Seattle Joint Port Labor Relations Committee
10
     (“JPLRC”) is a committee comprised of union representatives, PMA
11
     representatives, and employer representatives who administer the parties’
12
     labor agreement.
13
           1.4    Defendant SSA Terminals, LLC., (“SSA”) is a Washington
14
     corporation operating container terminals in ports of the state of Washington
15
     and employs longshore workers including Ms. Ross at the terminals it leases in
16
     Seattle. SSA leases and operates terminals 18 and 30 in Seattle where Plaintiff
17
     Ross worked and one or more of the alleged discriminatory acts herein
18
     occurred and the discriminatory practices alleged herein took place. At all times
19
     material to allegations herein, while Ms. Ross was working at terminals 18 and
20
     30, Defendant SSA was Ms. Ross’ employer. Defendant’s principal place of
21
     business is King County, Washington. At all relevant times herein alleged, SSA
22
     was a member of the Defendant Pacific Maritime Association (“PMA”) and had
23
     one or more representatives on the Defendant JPLRC.
24

25                                      II. FACTS

26   A.    Longshore Seniority, Work, and Work Assignments

27         2.1    Longshore workers include workers who are classified for


     AMENDED COMPLAINT - 2
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 9
      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 4 of 19




 1
     seniority purposes by PMA and the longshore unions as “unidentified casuals,”
 2
     “identified casuals,” “B registered” and “A registered” workers. “A registered
 3
     workers” are the most senior.
 4
            2.2    The International Longshore and Warehouse Union (“ILWU”) is
 5
     the exclusive bargaining representative of the workers employed by PMA.
 6
            2.3    Each port has a local ILWU. In Seattle, the ILWU is Local 19.
 7
            2.4    In order to obtain work as a longshore worker in the state of
 8
     Washington for PMA and its members, workers must report to a dispatch hall
 9
     and be dispatched on a daily basis to a job. The dispatch hall procedures are
10
     jointly operated and controlled by PMA and the local longshore unions.
11
            2.5    The dispatching of workers to a job is done on the basis of
12
     seniority starting with “A” registered workers and continuing through
13
     “unidentified casual” workers, where work is available. Workers may not obtain
14
     longshore work for PMA and its members directly from PMA and its members,
15
     but must be dispatched through the dispatch hall. All longshore workers are
16
     authorized by PMA and its members to be present at the dispatch hall and
17
     must be present to obtain work.
18
            2.6    During all relevant periods, PMA and its members have obtained
19
     longshore workers on a daily basis from dispatch halls located in various ports
20
     in the State of Washington, including Seattle, Tacoma, Vancouver, Longview
21
     and other ports.
22
            2.7    Plaintiff Ross has obtained work for PMA and its members
23
     through the dispatch hall located in Seattle.
24
            2.8    Longshore workers obtained work through the dispatch halls in
25
     the state of Washington by receiving a job assignment from the dispatcher for
26
     one of the PMA members. Job assignments are given out only for work on that
27

     AMENDED COMPLAINT - 3
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 10
      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 5 of 19




 1
     particular day and a longshore worker must return for another dispatch to
 2
     receive work the next day or on another day.
 3
            2.9     Plaintiff Ross received longshore jobs in the manner specified in
 4
     the paragraph above.
 5
            2.10    After receiving the job assignment from the dispatcher, a worker
 6
     must travel to the job which is located at a terminal at a distance away from the
 7
     dispatch hall. The job generally consists of one or more longshore jobs loading
 8
     or unloading a vessel, working in a warehouse, and/or performing paper work
 9
     associated with the loading or unloading of vessels.
10
            2.11    SSA leases terminals 18 and 30.
11
            2.12    Eli Bohm manages terminal 18 and Damien Bressler manages
12
     terminal 30.
13
            2.13    Eli Bohm and Damien Bressler made the decision to not have a
14
     lactation room available to female longshore workers and created a hostile
15
     work environment towards female workers.
16
            2.14    PMA follows a “40% availability rule” for all causals. This means
17
     an identified casual worker must show up at the dispatch hall to request a work
18
     shift at least 40% of the time, or the worker will be removed as a longshore
19
     worker.
20
            2.15    PMA follows a “60% availability rule” with B class workers. A
21
     class workers do not have an availability rule.
22
            2.16    Longshore workers are supposed to advance in seniority from
23
     unidentified casual, to identified casual, to “B registered” to “A registered”
24
     based on the number of hours worked.
25
            2.17    Decisions about advancement in seniority are made by the local
26
     Joint Port Labor Relations Committee (“JPLRC”) at each port, which is
27

     AMENDED COMPLAINT - 4
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 11
      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 6 of 19




 1
     comprised of representatives of PMA and the ILWU.
 2
            2.18   During Ms. Ross’s tenure as a longshore worker, PMA, through
 3
     its representatives in the JPLRC, repeatedly changed the metric for counting
 4
     “hours worked” for advancement discriminatorily.
 5
            2.19   PMA’s, its members who employ longshore workers in Seattle
 6
     and JPLRC’s shifting metric has had the intent and effect of advancing men
 7
     through the ranks to become B registered and A registered workers, and
 8
     denying women who became pregnant and took leave to have children the
 9
     ability to advance in the ranks.
10
            2.20    Various classes of longshore workers receive credit towards
11
     “hours worked” while they are on leave from work or unable to work as a
12
     longshore worker. Classes of workers who receive credit towards hours
13
     worked include: those who have “industrial illness or injury arising out of
14
     employment,” military service members; workers serving as full-time union
15
     officials; workers serving as jurors.
16
            2.21   PMA, its members who employ longshore workers in Seattle and
17
     JPLRC discriminate against female, pregnant longshore workers by not
18
     providing them with credit towards “hours worked” while they are on leave from
19
     work with pregnancy-related restrictions or while recovering from childbirth.
20
     The lack of credited hours means that female longshore workers who have
21
     children and take maternity leave do not advance as quickly in seniority as
22
     other, predominantly male workers.
23
            2.22   Various classes of longshore workers are also given “light duty”
24
     assignments while needed. Classes of workers include those recovering from
25
     industrial injury arising out of employment. These workers continue to receive
26
     job assignments, pay, and to accumulate “hours worked” towards advancement
27

     AMENDED COMPLAINT - 5
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 12
      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 7 of 19




 1
     while working in “light duty” roles.
 2
            2.23      PMA, its members who employ longshore workers in Seattle and
 3
     JPLRC discriminate against pregnant longshore workers by not providing them
 4
     with light duty assignments. As a result, many pregnant longshore workers are
 5
     forced to take leave from work altogether while pregnant because they cannot
 6
     engage in some of the more taxing duties of certain longshore jobs, such as
 7
     heavy lifting.
 8
     B.     Plaintiff Ross
 9
            2.24      Since 2007, Ross has performed longshore work for PMA and its
10
     members.
11
            2.25      Ross became a longshore worker through a lottery through the
12
     Seattle Times.
13
            2.26      She began work as an unidentified casual, the lowest seniority.
14
     Later in 2007 Ross became an “identified casual” longshore worker.
15
            2.27      The mentality at the Ports for casuals is that, if you cannot come
16
     to work and work 100%, do not come to work at all.
17
            2.28      Plaintiff Ross first became pregnant in 2009.
18
            2.29      During her pregnancy, Ross continued to perform the longshore
19
     jobs involving heavy work because she felt that she had to in order to be
20
     assigned work.
21
            2.30      In March 2010, Ross suffered a miscarriage due to over-exertion.
22
            2.31      In the summer of 2010, Ross became pregnant again. Because
23
     of her prior miscarriage, Ross’s doctor restricted her from performing work that
24
     involved heavy lifting.
25
            2.32      PMA did not offer Ross light duty assignments so Ross had to
26
     stop working altogether during her pregnancy.
27

     AMENDED COMPLAINT - 6
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 13
      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 8 of 19




 1
            2.33   During this time, PMA attempted to remove her as a longshore
 2
     worker under its “40% availability rule.” Ross provided a doctor’s note
 3
     outlining her pregnancy-related work restrictions. PMA ultimately granted Ross
 4
     a temporary disability and a waiver from removal.
 5
            2.34   Ross’s daughter was born in April 2011. She returned to work
 6
     four months later.
 7
            2.35   PMA and the JPLRC did not provide Ross credit towards “hours
 8
     worked” for the hours that she missed work due to her pregnancy-related
 9
     restrictions or her recovery from childbirth.
10
            2.36   During her pregnancy and recovery from childbirth, Ross dropped
11
     113 spots on the list for advancing in seniority.
12
            2.37   When Ross returned to work, she needed to express milk.
13
            2.38   PMA, JPLRC, and SSA did not provide Ross with a lactation
14
     room. Ross was forced to pump in her car during her lunch break.
15
            2.39   In 2010, the JPLRC decided to advance 90 identified casuals to B
16
     registered workers. JPLRC calculated relevant hours beginning from the last
17
     quarter after they had advanced people previously.
18
            2.40   Because PMA denied Ross light duty during her pregnancy and
19
     she was forced to take off work completely, Ross did not have sufficient
20
     qualifying hours and was not advanced to a B registered worker.
21
            2.41   In 2011, the JPLRC decided to advance an additional 17
22
     identified casuals to B registered workers. JPLRC calculated relevant hours
23
     beginning from the last quarter after they had advanced people previously.
24
            2.42   Like before, because PMA denied Ross light duty during her
25
     pregnancy and she was forced to take off work completely, Ross did not have
26
     sufficient qualifying hours and was not advanced to a B registered worker.
27

     AMENDED COMPLAINT - 7
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 14
      Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 9 of 19




 1
            2.43   In May 2013, Ross became pregnant with her second child.
 2
            2.44   PMA did not offer Ross light duty assignments so Ross had to
 3
     stop working altogether during her pregnancy.
 4
            2.45   Ross’s son was born in January 2014. She returned to work in
 5
     April 2014.
 6
            2.46   PMA and JPLRC did not provide Ross credit towards “hours
 7
     worked” for the hours that she missed work due to her pregnancy-related
 8
     restrictions or her recovery from childbirth.
 9
            2.47   During her pregnancy and recovery from childbirth, Ross dropped
10
     55 spots on the list for advancing in seniority.
11
            2.48   When Ross returned to work, she needed to express milk.
12
            2.49   PMA, JPLRC, and SSA did not provide Ross with a lactation
13
     room. Ross was forced to pump in her car during her lunch break.
14
            2.50   On June 23rd, 2015 the JPLRC decided to advance an additional
15
     2 identified casuals to B registered workers.
16
            2.51   This time, instead of calculating relevant hours beginning from the
17
     last quarter after they had advanced people previously, the JPLRC calculated
18
     based on “total industry hours.”
19
            2.52   This arbitrary and discriminatory change in metrics again harmed
20
     Ross because the time off during her pregnancies and her maternity leaves
21
     counted against her.
22
            2.53   In January 2016, Ross became pregnant with her third child.
23
            2.54   In February 2016, Ross told PMA that she intended to pump at
24
     work upon her return after the baby’s birth and requested light duty as an
25
     accommodation.
26
            2.55   This time, PMA granted Ross the accommodation, but she often
27

     AMENDED COMPLAINT - 8
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 15
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 10 of 19




 1
     had to explain to each new dispatcher each day that she had an
 2
     accommodation and that she needed light duty assignments.
 3
            2.56   During the summer of 2016, Ross reminded PMA that she would
 4
     need a lactation room to be ready upon her return to work.
 5
            2.57   Ross’s son was born in September 2016.
 6
            2.58   PMA and JPLRC did not provide Ross credit towards “hours
 7
     worked” for the hours that she missed work due to her pregnancy-related
 8
     restrictions or her recovery from childbirth.
 9
            2.59   In December 2016, Ross provided PMA with a doctor’s note
10
     stating that she is cleared to return to work but needs a clean and private
11
     space to be able to express breastmilk/pump during the workday.
12
            2.60   PMA did not respond.
13
            2.61   In January and for the next two months, Ross continued to inquire
14
     with PMA, on the phone and in writing, about her return to work and their
15
     accommodations for her medical need to pump at work.
16
            2.62   Finally, on March 3, 2017 – six months after her son was born –
17
     Ross’s union representative informed her that she could return to work and
18
     pumping facilities would be made available.
19
            2.63   Ross appeared at the dispatch hall the next day, but did not get
20
     her first shift until March 10, 2017.
21
            2.64   There was no place for her to pump and she was forced to pump
22
     in a conference room with glass windows. There was no refrigerator and Ross
23
     was forced to dump the milk she had expressed.
24
            2.65   Eli Bohm and Damien Bressler made the decision to not have a
25
     private lactation room available upon Ross’s return to work.
26
            2.66   Throughout 2017 while Ross was attempting to express milk at
27

     AMENDED COMPLAINT - 9
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 16
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 11 of 19




 1
     work, defendants did not provide Ross with adequate, clean pumping facilities
 2
     as required by law.
 3
            2.67   On various occasions, SSA required Ross to use a room in the
 4
     SSA administration building that was jointly being used for storage.
 5
            2.68   On April 14, 2017, someone unlocked the door while Ross was
 6
     pumping – with full knowledge that she was in the room – and entered the
 7
     room while Ross was fully exposed.
 8
            2.69   Frequently while she was pumping, over required walkie-talkies,
 9
     Ross was harassed over the amount of time it took her to pump, and was
10
     asked why she wasn’t back to work.
11
            2.70   One of the locations that SSA provided Ross in which to pump
12
     was an unsanitary room with dead flies in the refrigerator. Eli Bohm and
13
     Damien Bressler were aware of the room’s conditions.
14
            2.71   The day after pumping in that facility, Ross got mastitis, MRSA,
15
     clogged milk ducts, and a staph infection.
16
            2.72   PMA, JPLRC, and SSA also erected unnecessary barriers to
17
     Ross’s ability to efficiently pump at work.
18
            2.73   Rather than allowing her to drive her work vehicle to the
19
     nearest/preferred pumping location, SSA required her to call SSA’s security
20
     bus, wait for it to come pick her up, and have the security bus drop her at the
21
     pumping location.
22
            2.74   Ross often had to wait fifteen minutes for the security bus to
23
     arrive. She had to repeat the procedure when she was done pumping.
24
            2.75   On one occasion, she got to pumping facility and had to wait an
25
     hour for someone to find a key to unlock the door to the room.
26
            2.76   In March 2017, Ross filed a three grievances with the IWLU Local
27

     AMENDED COMPLAINT - 10
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 17
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 12 of 19




 1
     19 regarding the inadequate pumping facilities and the hostile work
 2
     environment surrounding her pumping efforts.
 3
            2.77    After she filed a grievance, SSA and PMA retroactively began to
 4
     dock Ross’s pay and deduct from her pay the time she was pumping, including
 5
     the time it took the SSA security bus to transport her, the time it took for a
 6
     security guard to find and unlock the room, and other SSA-caused delays.
 7
            2.78   If Ross had never become pregnant, or had she been given credit
 8
     for hours missed due to pregnancy and child birth related leave, she would
 9
     have advanced to become a B Registered worker in approximately 2010, and
10
     an A Registered worker in 2015.
11
            2.79   As a result of not being given credit towards “hour worked,” Ross
12
     is still an identified casual. As an identified casual, Ross is not a union member,
13
     receives lower wages, has no paid vacation days, and ranks behind A and B
14
     registered workers for work assignments.
15
            2.80   Between 2012-2016, the JPLRC moved up 2 casuals to B
16
     registered.
17
            2.81   In late 2017 through the second quarter of 2018, the JPLRC
18
     announced that it would be moving 82 people up in seniority.
19
            2.82   Instead of basing the promotions on hours worked beginning from
20
     the last quarter since they last advanced people, the JPLRC decided to base
21
     this round of promotions on total industry hours.
22
            2.83   Ross was not advanced.
23
            2.84   If Ross had been given credit towards “hour worked” for each of
24
     her pregnancies, Ross would be one of the 82 people being promoted.
25

26                             III. Class Action Allegations

27          3.1    This action is brought on behalf of the class defined below for


     AMENDED COMPLAINT - 11
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 18
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 13 of 19




 1
     declaratory and injunctive relief based on defendants PMA, JPLRC and SSA’s
 2
     violation of the Washington Law Against Discrimination, RCW 49.60. et seq.,
 3
     and violation of the Healthy Starts Act. The class is:
 4
            All female longshore workers in Washington from August 1, 2008 to
 5          August 6, 2018, including workers who became pregnant and/or
            took leave from work to recover from birth and care for an infant
 6          between August 1, 2008 and August 6, 2018.

 7          3.2    Numerosity. The above described class consists of a minimum of

 8   100 workers and likely consists of over 200 workers, including over 45 workers

 9   who became pregnant and/or took leave from work to recover from birth and

10   care for an infant between August 1, 2008 and August 6, 2018. The members

11   of the above described class are also geographically dispersed at various ports

12   in the state of Washington. The size of the class and its geographical

13   dispersion makes individual joinder impracticable.

14          3.3    Commonality. Common questions of law and fact exist as to the

15   claims of all class members, including:

16          a.     Whether PMA discriminated against female workers including

17                 workers who became pregnant through a policy or practice of

18                 denying light duty work associated with pregnancy related

19                 restrictions.

20          b.     Whether PMA and JPLRC discriminated female workers including

21                 workers who became pregnant through a policy or practice of

22                 denying female workers credit towards hours missed while they

23                 were forced to take leave during pregnancy because of lack of

24                 light duty, thus hindering their advancement.

25          c.     Whether PMA and JPLCRC discriminated female workers

26                 including workers who became pregnant through a policy or

27                 practice of denying female workers who have taken maternity


     AMENDED COMPLAINT - 12
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 19
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 14 of 19




 1
                    leave credit towards hours missed while on maternity leave, thus
 2
                    hindering their advancement.
 3
           d.       Whether the above described policies and practices have
 4
                    discriminated against female workers by denying them the same
 5
                    opportunities and benefits afforded male workers in the longshore
 6
                    industry in Washington based on their gender.
 7
     3.4   Typicality. The claims of Plaintiff Ross are typical of the claims of the
 8
           class because they were subject to the same requirements, procedures,
 9
           policies and practices of PMA and its members as the other members of
10
           the class.
11
     3.5   Adequacy of Representation. Plaintiff Ross will fairly represent the class
12
           and has no interests that conflict with members of the class. Plaintiff
13
           shares the same interest as other members of the class in seeing that
14
           damages and other requested relief is granted to Plaintiff and other
15
           class members. Plaintiffs’ counsel is knowledgeable about the policies
16
           and practices of the PMA, has represented clients in employment cases
17
           against the PMA and has been appointed class counsel in other cases
18
           in which the PMA was a party and in other employment discrimination
19
           cases.
20
     3.6   CR 23(b)(2) Certification. Plaintiff Ross seeks certification of the above
21
           class of female workers under CR 23(b)(2). The primary relief sought is
22
           declaratory and injunctive relief for the class in the form of a declaration
23
           that Defendant’s Pacific Maritime Association, JPLRC, and SSA have
24
           engaged in a pattern and practice of disparate treatment and disparate
25
           impact sex discrimination and acts that created a hostile work
26
           environment for female workers on the basis of their gender. Plaintiff
27

     AMENDED COMPLAINT - 13
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 20
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 15 of 19




 1
            also seeks a declaration that defendant’s Pacific Maritime Association,
 2
            JPLRC, and SSA have refused to accommodate female workers who
 3
            became pregnant and needed reasonable accommodations. The
 4
            injunctive relief sought for the class is to enjoin a continuation of this
 5
            pattern and practice of gender based discrimination. Any further or
 6
            additional relief that may be afforded the Class in the form of damages
 7
            caused by Defendants is secondary to the Plaintiff’s request for
 8
            declaratory and injunctive relief.
 9

10                 IV. CLASS ACTION CLAIMS/CAUSES OF ACTION

11   A.     Pattern and Practice of Sex Discrimination

12          4.1    Through the above described and complained of policies and

13   practices towards female longshore workers who become pregnant,

14   Defendants PMA, JPLRC and SSA (“Defendants”) have engaged in a pattern

15   and practice of disparate treatment and disparate impact sex discrimination

16   and acts that created a hostile work environment for all female workers on the

17   basis of their gender by denying female workers the same benefits and

18   opportunities of employment afforded male longshore workers, including

19   plaintiff Ross.

20          4.2    Defendants have engaged in disparate treatment and disparate

21   impact discrimination on female longshore workers through their policies and

22   practices related to job assignments, light duty, lack of credit for hours on

23   pregnancy and childbirth related leave, and advancement in seniority. In all of

24   above respects, Defendants treat pregnant longshore workers and longshore

25   workers who give birth less favorably than men and other classes of workers.

26          4.3    Plaintiff Ross has been denied light duty, pay, and credited hours

27   during her pregnancies and while on maternity leave due to defendants' pattern


     AMENDED COMPLAINT - 14
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 21
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 16 of 19




 1
     and practice of sexual discrimination, and due to defendants' intentional and
 2
     disparate impact discrimination on the basis of sex.
 3
            4.4     Defendants' conduct constitutes a violation of the Washington
 4
     Law Against Discrimination, RCW 49.60 et. seq. and a continuing violation of
 5
     the law.
 6
            4.5     Defendants’ conduct also constitutes a violation of the Healthy
 7
     Starts Act, RCW 43.10 et seq.
 8
     B.     Hostile Work Environment
 9
            4.6     Defendants PMA, the Joint Port Labor Relations Committee, and
10
     SSA, have participated in, and/or aided and abetted, the creation and
11
     maintenance of a hostile work environment against female longshore workers
12
     in Washington on the basis of their sex as alleged the paragraphs above.
13
     Plaintiff Ross has been adversely affected by this hostile work environment.
14
            4.7     Defendants' conduct constitutes sex discrimination in violation of
15
     the Washington Law Against Discrimination, RCW 49.60. et seq.
16
17                                 V. INDIVIDUAL CLAIMS

18          5.1     In addition to the claims of disparate treatment and disparate

19   impact discrimination and violations of law adversely affecting Ms. Ross, as

20   alleged above, Defendants PMA, and SSA denied Ms. Ross access to a clean,

21   accessible, and legally sufficient facility for lactation.

22          5.2     Defendants PMA and SSA harassed Ross when she attempted to

23   use the substandard lactation rooms that were provided.

24          5.3     In retaliation for her filing a grievance related to the substandard

25   pumping facilities and harassment related to pumping, Defendant SSA docked

26   Ross’s pay for time spent expressing milk and travelling to and from the

27

     AMENDED COMPLAINT - 15
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 22
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 17 of 19




 1
     lactation rooms, even though many of the delays and logistical hurdles were
 2
     caused by SSA.
 3
           5.4    Based on the foregoing, Defendants have discriminated against
 4
     Ross on the basis of her sex in violation of the Washington Law Against
 5
     Discrimination, RCW 49.60. et seq.
 6
           5.5    Based on the foregoing, Defendants have retaliated against Ross
 7
     on the basis of her sex in violation of the Washington Law Against
 8
     Discrimination, RCW 49.60. et seq.
 9
           5.6    Defendants’ conduct also constitutes a violation of the Healthy
10
     Starts Act, RCW 43.10 et seq.
11
           5.7    Defendants’ failure to provide Ms. Ross an appropriate lactation
12
     room also constitutes a violation of the Break Time for Nursing Mothers
13
     Provision of the FLSA, 29 U.S.C. § 207(r).
14
           5.8    The Fair Labor Standards Act (FLSA), as amended by the Patient
15
     Protection and Affordable Care Act, 29 U.S.C. § 207(r), requires an employer
16
     to provide a suitable location and break times for the purpose of expressing
17
     breast milk for one year after a child’s birth each time an employee has need to
18
     express milk. The location must be a place, other than a bathroom, that is
19
     shielded from view and free from intrusion by coworkers and the public.
20

21                                   VI. DAMAGES

22         6.1    The wrongful and discriminatory conduct of all the named

23   defendants has caused plaintiff Ross, including lost past and future wages,

24   income and earnings, out of pocket and emotional distress damages. These

25   damages amount to less than $5,000,000.

26         6.2    The wrongful, discriminatory, and retaliatory conduct of all the

27   named defendants has caused plaintiff Ross damages, including lost past and


     AMENDED COMPLAINT - 16
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 23
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 18 of 19




 1
     future wages, income and earnings, out of pocket and emotional distress
 2
     damages.
 3

 4                             VII. REQUEST FOR RELIEF

 5          Plaintiff Ross requests that the Court enter judgment against all named

 6   defendants for the following relief:

 7          1.     Awarding Plaintiff Ross the full measure of damages permitted by

 8   law on her individual claim.

 9          2.     Awarding prejudgment interest on any award of lost wages or

10   economic loss.

11          3.     Awarding statutory fees and costs.

12          4.     Awarding actual attorney fees and litigation expenses as

13   permitted by the Washington Law Against Discrimination, RCW 49.60 et. seq.

14   and any other available statute.

15          5.     Plaintiff Ross requests judgement against defendant’s Pacific

16   Maritime Association, JPLRC, and SSA for the following relief:

17                 a.     A declaration that defendants have engaged in a pattern

18          and practice of gender discrimination and that they have failed to

19          accommodate female workers who have become pregnant and needed

20          reasonable accommodations.

21                 b.     Enjoining defendants from engaging further in its pattern

22          and/or practice of sexual discrimination and/or those policies and

23          practices which have a disparate impact because of their sex on the

24          employment opportunities of female longshore workers.

25          6.     Providing any further legal or equitable relief which the court

26   deems appropriate.

27

     AMENDED COMPLAINT - 17
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 24
     Case 2:19-cv-01676-TSZ Document 1-1 Filed 10/18/19 Page 19 of 19




 1        DATED: October 11, 2019.

 2
                                     BRESKIN JOHNSON TOWNSEND,
 3                                   PLLC

 4
                                     By:
 5                                        David E. Breskin, WSBA #10607
                                          Cynthia J. Heidelberg, WSBA
 6                                        #44121
                                          Chiedza Nziramasanga, WSBA #
 7                                        49899
                                          1000 Second Avenue, Suite 3670
 8                                        Seattle, WA 98104
                                          Tel: (206)652-8660
 9                                   Attorneys for Plaintiff

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

     AMENDED COMPLAINT - 18
EXHIBIT A - AMENDED COMPLAINT
NOTICE OF REMOVAL -- 25
